Citation Nr: 1730400	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include radiculopathy, to include as secondary to the service connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983 and from February 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, VA.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

The issue on appeal was remanded for additional development in May 2014, January 2015, and September 2016.  The Board finds substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A right shoulder disability is shown to be caused by a service connected cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, secondary to a service-connected cervical spine disability, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the VA's duty to assist a Veteran in substantiating a claim, and finds that the requirements have been fulfilled.  Additionally, the Veteran has not alleged any error of notice or development.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  In order to prevail on the issue of secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

A Veteran may satisfy the disability requirement with prior evidence of a diagnosed disability, even if the diagnosis preceded the filing of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative rating over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The first requirement in a service connection analysis, to include secondary, is determining if there is evidence of a diagnosed disability. 

In August 1992 the Veteran was referred from a VA Emergency Room to a VA Neurology Clinic for evaluation for complaints of pain between the shoulder blades, which radiated down to right arm and hand, causing numbness.  The neurologist physically examined the Veteran, and noted the subjective history and past medical treatments.  The examiner referred to the Veteran's results from a June 1992 MRI which demonstrated a right lateral C5-C6 disc herniation.  The neurologist's impression noted radicular symptoms from the C5-C6 herniation.  

Then in December 1992, a radiology diagnostic report from a cervical myelogram and CT scan reported a posterior spur on C5.  The results were consistent with the August radicular diagnosis, the Veteran's June MRI, and complaints of radiating right shoulder pain.  Therefore, the Veteran's records show a diagnosis of radiculopathy as a result of the C5-C6 herniation since 1992.

A June 1997 VA examination contained additional complaints of radiating pain in the Veteran's right shoulder.  The examiner objectively found right shoulder drooping, pain on range of motion, and tenderness in the right trapezius.  The examiner opined that pain in the cervical spine and with use of the right shoulder suggested rhomboid or trapezius muscle irritation.  The examiner did not provide a diagnosis or etiology for the right shoulder findings.  Nor did the examiner discuss the Veteran's previous diagnosis of C5-C6 radiculopathy, or why that diagnosis is no longer applicable in their opinion.

The Veteran was provided an MRI in September 2012.  The doctor's impression included severe right foraminal narrowing (spinal nerve root compression) and broad-based disc osteophyte complex (bone spur) in C6-C7.  The doctor's impression also included correlation for C7 radiculopathy.

In November 2012 the Veteran received an Electromyography (EMG) and Nerve Conduction Velocity (NCV) due to complaints of worsening neck and shoulder pain.  Both EMG and NCV results were within normal limits.  The neurologist performing the consult opined that there is no electrophysiological evidence to support right cervical radiculopathy.  The examiner did not discuss the Veteran's previous diagnosis of C5-C6 radiculopathy, or why that diagnosis was no longer applicable.

In a June 2014 VA examination, the examiner stated that the Veteran had radiculopathy previously diagnosed in the right shoulder.  However, the examiner did not specifically diagnose any radiculopathy in the June 2014 examination.  Instead, the examiner opined that any right upper extremity radiculopathy was not as likely as not caused or aggravated beyond its natural progression by the cervical spine disability.  Also, the examiner did not discuss the previous diagnoses of radiculopathy, or why those diagnoses are no longer applicable in their opinion.

Although the Veteran is not competent prove a matter requiring medical expertise, the Board acknowledges that the Veteran is competent to prove, by testimony, the presence of symptoms personally exhibited.  Layno v. Brown, 6 Vet. App. 465 (1994).  On at least seven occasions the Veteran complained of pain in the neck radiating to right shoulder, arm, and hand, causing numbness.  The Veteran's lay statements of pain are corroborated by medical evidence of diagnoses and treatment for a right shoulder radiculopathy disability.

The Board finds evidence of a diagnosis of right shoulder radiculopathy, and subsequent examinations without a diagnosis or comment on the past diagnoses.  The Board acknowledges that a previous diagnosis is sufficient for a service connection analysis.  The Board finds the evidence of a present diagnosed disability at least in equipoise.  Since the diagnosis of a current disability is material to the Veteran's claim, the Board will resolve reasonable doubt and find that symptoms of a present disability are present and sufficient to satisfy the current disability requirement.

The second requirement in a secondary service connection claim is evidence of an existing service connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  The Veteran's herniated disc of the cervical spine has been service connected as of August 4, 1992.  Therefore, the Veteran has also met the second requirement for a service connection claim.

Analysis of the evidence focuses on the most salient and relevant evidence and on what it shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board finds all of the medical professionals who examined and treated the Veteran to be competent and credible.  However, the Board assigns different probative value for each opinion based on their respective contents.  The Board finds the following evidence the most relevant in determining the Veteran's claim.

The Board finds the August 1992 examiner's opinion to be highly probative in determining this appeal.  The examiner's opinion contained the history of symptoms and treatment, a fully articulated opinion, and a reasoned analysis applying the evidence to the opinion.  The examiner noted the Veteran's subjective history and treatment provided to the Veteran.  The examiner specifically stated the results of a recent MRI showed right lateral C5-C6 disc herniation.  The examiner applied that evidence and opined the herniated disc was causing the radicular symptoms of pain in the right shoulder.  The examiner also provided a treatment plan consistent with that analysis of medical evidence.  The Veteran was prescribed Robaxin and Dolobid for muscle relaxation and pain relief.  The neurologist also recommended Physical Therapy for the neck and shoulders.  The examiner's opinion is supported by and is consistent with the medical and lay evidence of record.  Therefore the Board assigns great weight to that examiner's opinion. 

The Board does not find the June 1997 examiner's opinion to be probative.  Although the examiner notes the Veteran's subjective history and results of the physical examination of the Veteran, no diagnosis or etiology was provided and the examiner merely suggested a cause for the claimed pain.  There was also no discussion of the previously diagnosed radiculopathy, only a brief mention of the findings in the 1992 MRI, and a confusing statement regarding x-ray results.  The examiner noted that x-rays were reviewed, but did not confirm if they were recent or from the 1992 consult.  The examiner noted minimal change in the C5-C6 discs, but did not clarify whether the minimal change was from two x-rays separate in time or whether the change present was minimal in comparison to a normal finding.  The Board finds the lack of specificity troubling since the 1992 MRI and x-rays showed right lateral disc herniation and a posterior spur on C5, both of which the August 1992 examiner reasoned were the cause for the radiating shoulder pain complaints.  Additionally, the examiner's opinion only suggests that the Veteran's claimed neck and shoulder pain is the result of rhomboid or trapezius muscle irritation.  However, the examiner provided no reasoning for that suggestion or any indication of why those muscles were irritated.  The examiner also did not discuss the Veteran's previous diagnosis of radiculopathy, nor did the examiner provide any reasoning as to why that diagnosis was no longer applicable.  Therefore the Board assigns little probative weight to that examiner's opinion.

The Board finds the September 2012 examiner's opinion to be probative.  This examiner provided a cervical MRI and interpreted the results.  The Board notes that the reason listed for the MRI was radicular pain.  The examiner noted the Veteran's previous history and treatment, and subjective complaints of worsening radiating pain in right upper extremity.  The relevant results of that MRI include right side disc osteophyte and uncovertebral joint hypertrophy with pronounced changes, severe right forminal narrowing, and encroachment right lateral recess.  All of those findings are included in the examiner's impression, in addition to correlation for right C7 radiculopathy.  That opinion is consistent with the previous diagnostic imaging results and previous diagnoses of radiculopathy.  Therefore the Board assigns moderate weight to that examiner's opinion.

The Board does not find the November 2012 examiner's opinion to be probative.  There is no indication that the examiner reviewed or discussed the Veteran's previous medical treatment, other than the reason for the study was severe neck and right upper extremity pain and weakness.  Additionally, the examiner did not provide any analysis or reasoning in the opinion.  The examiner merely stated that the study was normal and thus there was no electrophysiologic evidence to support right cervical radiculopathy.  However, the examiner did not address the previous diagnoses of radiculopathy; did not address the Veteran's complaints of neck pain radiating into the right shoulder, arm, and hand; and did not discuss whether the diagnostic test provided was the sole avenue to diagnose radiculopathy.  The examiner also did not discuss or correlate the MRI findings in the cervical spine.  Because of the lack of sufficient analysis or reasoning provided by the examiner, the Board assigns little weight to that examiner's opinion.

The Board finds the June 2014 examiner's opinion to be slightly probative.  The examiner reviewed and noted the Veteran's treatment history, and provided a physical examination.  The examiner also specifically identified the evidence used to support the opinion.  The examiner used the minimal restrictions of the Veteran's right shoulder range of motion in the opinion.  However, the examiner did not discuss the Veteran's past radiculopathy diagnoses or why that diagnosis was no longer applicable.  Lastly, the examiner did not actually state whether a diagnosis of radiculopathy was present.  Instead, the examiner merely stated that any right upper extremity radiculopathy manifest was not caused or aggravated by the Veteran's cervical disability.  Since the examiner evaded the acknowledgement or rejection of a diagnosis, the Board assigns little weight to the examiner's opinion.

The Board finds the August 1992 examiner's most probative in determining the diagnosis and etiology for the Veteran's claim right shoulder disability.  Despite inconsistencies in follow up opinions, in which the past radiculopathy diagnoses were not mentioned, the Board finds the August 1992 opinion to be the most complete, well reasoned,and probative to issue on appeal.  There is some supportive evidence and some contrary evidence of record.  

Accordingly, resolving any reasonable doubt in favor of the Veteran, the Board finds that the right shoulder radiculopathy is due to or the result of the service-connected herniated cervical spine disability, and thus secondary service connection for right shoulder radiculopathy is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a right shoulder radiculopathy, secondary to a service-connected cervical spine disability, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


